DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/24/17 was considered by the examiner.
Allowable Subject Matter
Claims 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance:	Regarding claim 5, none of the prior art teaches a pixel circuit having the features of the claim including:
the compensation unit is electrically connected to the driving unit through a first node; the external power supply, the driving unit, and the light emitting unit are connected in series in sequence; and the capacitor is located between the first node and the external power supply; the compensation unit externally connects a data signal and a first scanning signal, and the compensation unit is configured to set a voltage of the first node to a first voltage under an effect of the first scanning signal, the first voltage being a voltage obtained by compensating a voltage of the data signal by a compensation transistor in the compensation unit; the capacitor is configured to keep the voltage of the first node as the first voltage; and the driving unit externally connects a first control signal, and the driving unit is configured to generate a driving current to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


JOSEPH PATRICK FOX
Examiner
Art Unit 2694

/JOSEPH  FOX/						
Examiner, Art Unit 2694


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694